DETAILED ACTION
This communication is in response to the application filed on 9/21/21 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20, 11/2/20, and 1/27/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 7, 8 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stover (US 2008/0109715 A1; published May 8, 2008).

Regarding claim 1, Stover discloses [a] system, comprising: 
one or more hardware processors; and (Stover, paragraph 28, describes a computer)
a non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising: (Stover, paragraph 28)
providing, to a client device, a graphical user interface (GUI) configured to display of a plurality of components, wherein each component of the plurality of components is defined by an underlying script; (Stover, paragraph 28, teaches a personal computer with a display and presenting a web interface; paragraph 31, teaches the interface presents form elements and cascading style sheet markup is used to control the positioning of form elements; paragraph 32, teaches that scripting code is used to control the form elements; paragraph 35, teaches JavaScript validation for each form element)
receiving, from the client device, via the GUI, a selection of two or more components of the plurality of components, a data-binding between the two or more components, (Stover, paragraph 35, teaches that a validation of values between multiple fields, e.g., the value allowed in one form element may depend on the value in another form element) and an input defining a hierarchical arrangement of the two or more components, wherein the selection, the data-binding, and the hierarchical arrangement indicate a structure of a web page; (Stover, paragraph 29, teaches the system enables click-and-drag form creation via the form interface; Stover, paragraph 36, teaches a schema interface that presents the database schema for the form elements and which the user can manually edit; Stover, paragraph 42, teaches that the user may edit the database schema corresponding to the form elements)
generating one or more database records indicative of the selection, the data-binding, and the hierarchical arrangement, wherein the one or more database records comprise a reference to each respective underlying script of the two or more components of the plurality of components; and (Stover, paragraph 29, teaches that as a result of the user edits to the form the system creates a database schema corresponding to the form using schema generation modules that allows for the modification of the schema via a schema generation interface)
storing the one or more database records in a database (Stover, paragraph 29, teaches storing the generated web forms in the database; Stover, paragraph 7, teaches the database is stored on a server).
Claims 10 and 15 are method and CRM claims corresponding to claim 1 and are similarly rejected.

wherein the GUI is configured to expose one or more application programming interface (API) points of each component of the plurality of components, and wherein the data-binding between the two or more components is between respective API points of the two or more components (Stover, FIG. 3, paragraph 32, teaches a code generation interface or markup/script code interface for the form definition comprising two field elements in a form).
Claim 14 is a method claim corresponding to claim 5 and is similarly rejected.

Regarding claim 6, Stover discloses the invention described in claim 1 as discussed above. Stover further discloses wherein the two or more components comprise three or more components, (Stover, paragraph 35, teaches the form includes multiple form elements (see FIG. 4)) and wherein the three or more components comprise a publisher component and a plurality of subscriber components, and wherein the plurality of subscriber components are configured to dynamically update in response published data of the publisher component (Stover, paragraph 35, teaches that a validation of values between multiple fields, e.g., the value allowed in one form element may depend on the value in another form element).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stover as applied to claims 1, 10, and 15 above, and further in view of Cudich (US 2009/0138792 A1; published May 28, 2009).

Regarding claim 2, Stover discloses the invention described in claim 1 as discussed above. Stover further discloses wherein the GUI is configured to display, for each component of the plurality of components, a property configured to be set as a static property or a dynamic property, and (Stover, FIG. 6, illustrates setting properties for each field element of wherein the dynamic property is configured to update based on a listen-to functionality of the component. However, Cudich, paragraph 49, teaches page components configurable to exchange data with other components on the same page, e.g., listen for information from other components by specifying data fields of interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stover to enable the form fields to exchange data with each other based on listening. Doing so would allow maintaining current data across an organization such that linked fields update data when the data in one or more related fields changes (Cudich, paragraph 12).
Claims 11 and 16 are method and CRM claims corresponding to claim 2 and are similarly rejected.

Claims 3, 4, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stover and Cudich as applied to claims 2, 11, and 16 above, and further in view of Sankarram (US 2018/0323983 A1; published Nov. 8, 2018).

Regarding claim 3, Stover, in view of Cudich, discloses the invention described in claim 2 as discussed above. Stover does not disclose wherein the data-binding between the two or more components binds the dynamic property of a subscriber component of the two or more components to published data of a publisher component of the two or more components. However, Sankarram, paragraph 25, teaches dynamic component binding where a subscriber component binds with a publisher component. It would have been obvious to one of ordinary 
Claim 12 is a method claim corresponding to claim 3 and is similarly rejected.

Regarding claim 4, Stover, in view of Cudich and Sankarram, discloses the invention described in claim 3 as discussed above. Stover further discloses wherein the GUI is configured to display, for the publisher component, one or more selectable actions configured to publish the data for receipt by the subscriber component (Stover, paragraph 35, teaches that a validation of values between multiple fields, e.g., the value allowed in one form element may depend on the value in another form element).
Claims 13 and 17 are method and CRM claims corresponding to claim 4 and are similarly rejected.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stover as applied to claims 1 and 15 above, and further in view of Call (US 2002/0143521 A1; published Oct. 3, 2002).

Regarding claim 9, Stover discloses the invention described in claim 1 as discussed above. Stover does not disclose wherein the one or more database records cooperatively form a document object model (DOM) tree representation of the web page. However, Call, paragraphs 11, 72, 74, teaches an object oriented database used to store hierarchical tree 
Claim 18 is a CRM claim corresponding to claim 9 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SHAHID K KHAN/Examiner, Art Unit 2178